Citation Nr: 1817970	
Decision Date: 03/24/18    Archive Date: 04/03/18

DOCKET NO.  17-46 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for neck cancer, to include as due to herbicide agent exposure.

2. Entitlement to service connection for pulmonary fibrosis, to include as secondary to neck cancer.

3. Entitlement to service connection for squamous cell carcinoma in situ of the forehead, to include as due to herbicide agent exposure, to include as secondary to neck cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from April 1966 to October 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A videoconference hearing in this matter was held before the undersigned Veteran's Law Judge in January 2018. The transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for squamous cell carcinoma in situ of the forehead is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Neck cancer is attributable to service.

2. Pulmonary fibrosis is attributable to treatment for the Veteran's neck cancer.


CONCLUSIONS OF LAW

1. The criteria for service connection for neck cancer have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2. Pulmonary fibrosis was proximately caused or aggravated by treatment for the Veteran's service-connected neck cancer. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki , 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection can also be established based on herbicide exposure. 38 C.F.R. § 3.307 (a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307 (a)(6)(i). For the purposes of determining herbicide exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307 (a)(6)(iii). If the veteran is presumed to have been exposed to herbicide agents, the veteran is entitled to a presumption of service connection for certain disorders. 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected. However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). 

I. Neck cancer

The Veteran seeks service connection for his squamous cell carcinoma of the neck. Treatment notes reflect that the Veteran was diagnosed with metastatic moderately differentiated, predominantly nonkeratizing squamous cell carcinoma of the neck in 2010.  Pathology showed perineural invasion, invasion of the jugular vein wall, and extensive extracapsular spread.  He underwent radical neck dissection in October 2010 and subsequent chemoradiation therapy. His physician stated that the Veteran's surgery did not result in identification of the primary site for the cancer. A CT scan from July 2015 showed no evidence of recurrent metastatic disease. 

The Veteran served in Vietnam as a U.S. Air Force carpenter from 1968-69; therefore, exposure to herbicide agents is presumed. A number of diseases are presumptively attributable to exposure to herbicide agents during the Vietnam War. 38 C.F.R. §§ 3.307, 3.309(e). Squamous cell carcinoma is not one of the diseases listed. However, that does not preclude establishment of service connection on a direct basis.

There is no VA examination or opinion regarding the etiology of the Veteran's neck cancer available in the record. However, the Veteran submitted multiple letters from his private medical provider explaining his diagnosis and treatment and offering an opinion on the relationship between the Veteran's exposure to herbicide agents and the development of neck cancer. In reports of surgery in October 2010, the attending surgeon noted that the origin of the cancer was unknown.  In an October 2017 letter, his private physician explained that several head and neck primary sites have been associated with prior agent orange exposure, and that while the Veteran's primary site is unknown, the fact of his prior exposure combined with his "advancing additional idiopathic pulmonary fibrosis and pulmonary disease process" made it more likely than not that the Veteran's neck cancer is related to his agent orange exposure.  The physician did not identify the basis for his statement that "several head and neck primary sites have been association with prior agent orange exposure."  As this opinion contains a well-reasoned and supported rationale, the Board finds it is entitled to significant probative weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As the physician is competent to form his opinion and because this is the only competent and probative evidence regarding direct service connection, the Board finds that the evidence weighs in favor of a grant of service connection on a direct basis for the Veteran's squamous cell carcinoma of the neck. 
II. Pulmonary fibrosis

The Veteran seeks service connection for his pulmonary fibrosis, which he contends is secondary to his neck cancer. 

Treatment notes from the Seattle VA Medical Center in February 2016 state that the Veteran has rheumatoid arthritis-associated interstitial lung disease. However, in an October 2015 letter, the Veteran's private medical provider noted that the Veteran underwent radiation therapy and chemotherapy for his neck cancer and that he "has sustained lung disease side effects, in the form of fibrosis." Treatment notes from July 2015 similarly note that the Veteran developed post-treatment pulmonary fibrosis. Furthermore, an October 2015 letter submitted by the Veteran's treating physician with the Puget Sound VA Healthcare System states that he has pulmonary fibrosis, although it does not state a cause. 

Given the multiple statements by the Veteran's private medical providers that he has pulmonary fibrosis and that it is a direct result of the Veteran's treatment for neck cancer, for which service connection was granted above, the Board finds that the evidence weighs in favor of a grant of service connection for pulmonary fibrosis, as secondary to squamous cell carcinoma of the neck. 


ORDER

Entitlement to service connection for neck cancer, to include as due to herbicide agent exposure, is granted. 

Entitlement to service connection for pulmonary fibrosis, to include as secondary to neck cancer, is granted.





REMAND

The Veteran contends that his current squamous cell carcinoma in situ of the forehead is attributable to his exposure to an herbicide agent during his service in Vietnam. 

Service personnel records show that the Veteran served in Vietnam in 1968-69 and is presumed to have been exposed to designated herbicide agents.  Service treatment records are silent for any symptoms, diagnoses, or treatment for skin cancer.  Treatment notes from December 2015 reflect a diagnosis of squamous cell carcinoma in situ and note that a biopsy was performed in June 2015. As of December 2015 the Veteran was still treating his skin cancer with a topical cream. Private medical records were last submitted in February 2016. The current state of the Veteran's squamous cell carcinoma in situ is unclear. 

A number of diseases are presumptively attributable to exposure to herbicide agents during the Vietnam War. 38 C.F.R. §§ 3.307, 3.309(e). Squamous cell carcinoma is not one of the diseases listed. However, that does not preclude establishment of service connection on a direct basis. There is no VA medical opinion of record regarding the etiology of his squamous cell carcinoma. Without a medical examination and opinion, the Board cannot make a determination on whether the Veteran now has or at any time during the period of the appeal had recurrence or residuals of the skin cancer, and if so, whether there is a nexus to service. Furthermore, the Veteran raised the possibility in his hearing that his squamous cell carcinoma in situ may be related to his neck cancer, which is now service connected. Therefore, a medical examination and opinion is required.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any private or VA providers who have treated him for his claimed squamous cell carcinoma in situ. After securing any necessary authorizations, obtain any identified treatment records, to include VA treatment records dated since February 2016.

2.  Schedule the Veteran for a VA skin examination.  Request that the examiner review the claims file and perform a clinical examination and answer the following questions:

a) Does the Veteran now or has he at any time since December 2015 had recurrence or residuals of squamous cell cancer including of the scalp?  

b) Is it "at least as likely as not" (a fifty percent probability or greater) that the Veteran's squamous cell carcinoma in situ is attributable to his exposure to an herbicide agent? 

A detailed rationale for the opinion must be provided. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

As service connection on a direct basis must be evaluated, it is not sufficient to form an opinion only that the disease is not on the list of those for which a presumption of service connection is available.  However, referral to relevant research is permissible and encouraged.  

c) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's squamous cell carcinoma in situ was caused or aggravated by the Veteran's service connected squamous cell carcinoma of the neck?

A detailed rationale for the opinion must be provided. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. After the above is complete, readjudicate the Veteran's claims. If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


